Citation Nr: 1604002	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for mood disorder, not otherwise specified (NOS).

2.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis, thoracic spine.

3.  Entitlement to an evaluation in excess of 10 percent for left knee disability (status post medial meniscectomy).

4.  Entitlement to an evaluation in excess of 10 percent for right knee disability (degenerative joint disease).

5.  Entitlement to an evaluation in excess of 10 percent for residuals of left medial malleolus fracture.

6.  Entitlement to service connection for right ankle disability to include as secondary to service-connected disability.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for restless leg syndrome.

9.  Entitlement to an effective date earlier than February 7, 2011 for the award of a total disability evaluation based on individual unemployability (TDIU).

10.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another or housebound status.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1982 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009, August 2012, and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred the St. Petersburg, Florida, RO.

At a September 2015 hearing, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A hearing transcript is associated with the VA claims file.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

Other than the issues of service connection for sleep apnea and restless leg syndrome, which are dismissed as explained below, the remaining issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

At his September 22, 2015 hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal on the issues of service connection for sleep apnea and restless leg syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issues of service connection for sleep apnea and restless leg syndrome by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal of the claims for service connection for sleep apnea and restless leg syndrome.  See Hearing Transcript at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these matters and the appeal of those issues is dismissed.


ORDER

The appeal of claims for service connection for sleep apnea and restless leg syndrome is dismissed.


REMAND

A review of the Veteran's statements and September 2015 sworn testimony along with the other evidence record suggests that his service-connected disorders (spine, knees, left ankle, and mood) have worsened since the VA joint examination in March 2009 and VA mental disorder examination in July 2012.  VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Also, a VA medical opinion is necessary to decide the claim for service connection for right ankle disability.  38 C.F.R. § 3.159(c)(4).  See also, McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).  In this case, the Veteran argues that his right ankle disorder is related to an altered gait caused by service-connected disability (spine, knees, and/or left ankle) but there is no medical opinion addressing the etiology of his right ankle complaints.

As a final matter, in view of the necessity for remand of the claims for increase and service connection, the Board finds that the remaining claims for an earlier effective for TDIU and SMC are inextricably intertwined with those issues remanded and must be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  The Board further finds that, in order to facilitate the SMC claim, the Veteran should be afforded a VA examination to determine whether he is housebound or requires aid and attendance due to service-connected disabilities.

Accordingly, the appeal is REMANDED for the following action:

1.  All updated relevant treatment records should be obtained.

2.  The AOJ should provide the Veteran an updated 38 U.S.C.A. § 5103 notice letter on the information or evidence need to establish a claim based on secondary service-connection.

3.  The Veteran should be scheduled for a VA spine examination to ascertain the current severity of his service-connected degenerative arthritis of the thoracolumbar spine.  All clinical findings should be reported in detail.  In particular, the range of motion testing results must include the point at which pain begins (in degrees) along with findings for any decrease in range of motion or increased pain following 3 repetitions of motion.  The VA electronic claims files should be made available to, reviewed by the examiner, and noted in the report of examination.

4.  The Veteran should be scheduled for a VA knee examination to ascertain the current severity of his service-connected bilateral knee disability.  All clinical findings should be reported in detail.  In particular, the range of motion testing results must include the point at which pain begins (in degrees) along with findings for any decrease in range of motion or increased pain following 3 repetitions of motion.  The VA electronic claims files should be made available to, reviewed by the examiner, and noted in the report of examination.

5.  The Veteran should be scheduled for a VA foot/ankle examination to ascertain the current severity of his service-connected of his residuals of left medial malleolus fracture and the etiology of his the Veteran's right ankle complaints.  All clinical findings should be reported in detail.  The VA electronic claims files should be made available to, reviewed by the examiner, and noted in the report of examination.

(a)  In regards to the residuals of left malleolus fracture, the examiner should indicate whether there is ankylosis of the subastragalar or tarsal joint, with good weight-bearing position or poor weight-bearing position.

(b) In regards to the right ankle, the examiner should obtain a complete medical history to include date of onset of right ankle symptoms or injuries, and identify all abnormal pathology associated with the right ankle.  The examiner should opine on whether any left ankle disability shown during this appeal is as likely as not (50 percent or greater probability):

(i) Proximately due to service (event, injury, or disease); or

(ii) Proximately due to service-connected disability (thoracolumbar spine arthritis, left knee disability, right knee disability, fracture of the left malleolus); or 

(iii) Aggravated by service-connected disability.  

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The Veteran's medical history should be accepted as truthful unless otherwise shown by the record.
The examination reports must include a complete rationale for all opinions and conclusions reached.  That is, the examination should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  The Veteran should be scheduled for a VA psychiatric examination by a qualified examiner to ascertain the severity of his service-connected mood disorder NOS.  All symptoms and findings should be recorded in the examination report.

The examiner should clearly indicate the current level of occupational and social impairment to include whether the Veteran's symptoms more nearly approximated total occupational and social impairment due to his mood disorder symptoms at any time during this appeal (i.e. since February 2011).

The VA electronic claims files should be made available to, reviewed by the examiner, and noted in the report of examination.

7.  The Veteran should be scheduled for a VA Aid and Attendance/Housebound Examination.  The VA electronic claims files should be made available to, reviewed by the examiner, and noted in the report of examination.  The examiner must discuss the impact of the service-connected mental and physical disabilities on the Veteran's ability for self-care, including maintenance of hygiene, dressing, feeding, attending to the wants of nature, and ability to protect himself from the hazards or dangers incident to his daily environment.  The examiner should further discuss whether the Veteran is "bedridden."

The examiner is asked to provide an opinion responding to the following questions:

(a) Is the Veteran as likely as not (50 percent or greater probability) "bedridden" such that he has to remain in bed due to his service-connected disabilities?

(b) Does the Veteran as likely as not (50 percent or greater probability) require the regular aid and attendance of another due to his service-connected disabilities?

(c) Is the Veteran as likely as not (50 percent or greater probability) substantially confined, due to service-connected disabilities, to his dwelling and the immediate premises, and if so, is it reasonably certain that this is permanent?

All opinions should be supported by a clear rationale.  If the examiner is unable to provide a requested opinion, the examination report should so state, and explain why.

8.  After completing the above and any other development as may be indicated by the newly developed record, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his agent-representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the final outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


